—Order of disposition, Family Court, New York County (Sheldon Rand, J.), entered on or about November 14, 2001, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant had committed an act which, if committed by an adult, would constitute the crime of assault in the second degree, and placed her on probation for a term of two years, unanimously affirmed, without costs.
The finding was supported by legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility. Evidence properly credited by the court established that appellant cut the victim with a razor. Furthermore, the evidence warranted the conclusion that appellant was not justified in using a razor against her lone, unarmed opponent (see Penal Law § 35.15 [2] [a]; People v Goetz, 68 NY2d 96 [1986]; compare Matter of Y.K., 87 NY2d 430 [1996]). Concur — Nardelli, J.P., Mazzarelli, Andrias, Ellerin and Marlow, JJ.